Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Preliminary Amendment to the specification and the claims filed August 02, 2019 is acknowledged and has been entered. Claims 5 and 11 have been amended. Claims 14 and 15 are new. Claims 1-15 are pending and under examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on August 02, 2019 are objected to because of the following informalities: 
FIGS.2-4: the X-axis and the Y-axis miss (1) the axis labels and (2) the unit of the values if applicable.
FIG.6: the values presented for the Y-axis appear to be erroneous. The numbers are not continuous. In specific, the second value from the top should be 0.02 instead of 0.05. Clarification with proper amendment is required.
FIG.8B: the values presented for the Y-axis appear to be erroneous. The numbers are not continuous (they start at -0.08 up to 0, down to -0.06, then up to -0.02 then down to -0.04) hence do not represent a range. The meaning of the Y-axis hence is unclear. Note that the first-eigenvector is used to gauge whether the subject is normal or having stenosis with a value of zero being the threshold. Currently in FIG.8B, for example, S60 with a first eigenvector of -0.02 is diagnosed as having stenosis while S18 with the same first eigenvector of -0.02 is diagnosed as being normal.
FIG.9A and 9B: the Y-axis misses the axis label. Both the X-axis and the Y-axis miss the unit of the values, if applicable.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The abstract of the disclosure filed on August 02, 2019 is objected to because of the following informality: in line 10, the term “LDA” should be fully spelt out. The abbreviation may follow the fully term in the parenthesis. Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claims 1 and 7: in the preamble it recite “stenosis” that should be corrected to –a stenosis--. 
Claim 1: in line 18 it recites the term “linear discriminant analysis” should be corrected to –a linear discriminant analysis--.
Claims 3-6 and 8-15: in the preamble it recites “a cerebrovascular disease and stenosis using PPG” should be corrected to –the cerebrovascular disease and the stenosis using the PPG”. 
Claim 7, line 3: the limitation “irradiating light to a finger of a subject and receiving light” should be corrected to –irradiating light to and receiving light from a finger of a subject--.

Claim 8, line 2: the term “a eigenvalue” should be corrected to –an eigenvalue--.
Claim 13, lines 2-4: the terms “a pulse wave signal of a right hand finger or a left hand finger, or the right hand ringer and the left hand finger of the subject” should be corrected to –a pulse wave signal of a right hand finger, a pulse wave signal of a left hand finger, or the pulse wave signal of the right hand finger and the pulse wave signal of the left hand finger--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
 recite "a PPG probe where a finger of a subject is seated, and irradiating light to and receiving light from the finger of the subject". It is suggested that the limitation be amended to “a PPG probe configured for a finger of a subject to be seated, to irradiating light to and to receive light from the finger of the subject”.
Claim 1 recites “the cerebral artery stenosis diagnosis portion diagnoses a characteristic of the subject” on lines 3-4. It is suggested that the limitation be amended to “the cerebral artery stenosis diagnosis portion is configured to diagnose a characteristic of the subject.
Claim 3 recites “the cerebral artery stenosis characteristic analyzing portion diagnoses the corresponding subject” in lines 15-16. It is suggested that the limitation be amended to “the cerebral artery stenosis characteristic analyzing portion is configured to diagnose the corresponding subject.
Claim 4 recites “the cerebral artery stenosis diagnosis portion diagnoses a characteristic of the subject” in lines 6-7. It is suggested that the limitation be amended to “the cerebral artery stenosis diagnosis portion is configured to diagnose a characteristic of the subject.
Claim 5 recites “the cerebral artery stenosis diagnosis portion diagnoses a characteristic of the subject” in lines 6-7. It is suggested that the limitation be amended to “the cerebral artery stenosis diagnosis portion is configured to diagnose a characteristic of the subject.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “a pulse wave signal extracting portion that extracts a pulse wave signal”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that extracts” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”. 
Claim 1: Claim limitation “a sampling portion that carries out sampling”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that carries out” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 1: Claim limitation “a pulse wave signal normalization portion that generates a normalized pulse wave signal”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a 
Claim 1: Claim limitation “a pulse wave amplitude detection portion that divides the whole segments of the normalized pulse wave signal”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that divides” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 1: Claim limitation “a cerebral artery stenosis characteristic analyzing portion that extracts a first eigenvector”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that extracts” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 1: Claim limitation “a cerebral artery stenosis diagnosis analyzing portion that compares the first eigenvector  per subject with a threshold”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that compares” without reciting sufficient structure to 
Claim 2: Claim limitation “the cerebral artery stenosis characteristic analyzing portion calculates eigenvalues…and determines an eigenvector”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “calculates and detects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 3: Claim limitation “the cerebral artery stenosis characteristic analyzing portion diagnoses the corresponding subject”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “diagnoses” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 4: Claim limitation “a wave notch detection portion that divides the whole segments of a normalized pulse wave signal…, detects a notch…and provides notch position information” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that divides, detects and provides” 
Claims 4 and 5: Claim limitation “the cerebral artery stenosis characteristic analyzing portion diagnoses a characteristic of the subject” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “diagnoses” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claims 5 and 14: Claim limitation “a wax/wane wave detection portion that divides the whole segment of the normalized pulse wave signal…, and detects a wax/wane waveform” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that divides and detects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 6: Claim limitation “the pulse wave amplitude detection portion detects a maximum amplitude value”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “detects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-6 and 14: “a pulse wave signal extracting portion”, “a sampling portion”, “a pulse wave signal normalization portion”, “a pulse wave amplitude detection portion”, “a cerebral artery stenosis characteristic analyzing portion” ,”a cerebral artery stenosis diagnosis analyzing portion”, “a wave notch detection portion”, and “a wax/wane wave detection portion” refer to the specification PG Pub 2020/0229720 A1, [0038]: The analysis device 100 according to the exemplary embodiment of the present invention may be implemented as a single device, or may be implemented as a manometer including a computer and a monitor that includes the PPG probe 110 and the pulse wave signal extracting portion 120, and a computer/monitor including the sampling portion 130, the pulse wave signal normalization portion 140, the pulse wave amplitude detection portion 150, the pulse wave notch detection portion 160, the wax/wane wave detection portion 
Therefore, the aforementioned portions that are interpreted under 35 U.S.C. 112(f) are interpreted as a computer processor, along with the instructions/algorithm for performing the corresponding functions as described in the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scopes of claims 1-15 are indefinite based on the following considerations:
Claim 1:
Line 9 recites the term “a desired type”. This term is a subject term which renders the claim indefinite.  This term of a desired type is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Lines 10-12 recites the limitation “a pulse wave signal normalization portion that generates a normalized pulse wave signal with pulse wave signals of the subject, that is optimized by the sampling potion”. It is not clear (1) the link between this term and the “a pulse wave signal” in line 7. Note that in line 5, there is only a pulse wave signal being extracted; and (2) whether the normalized pulse wave signal, upon being normalized, is optimized once more by the sampling portion. Note that in line 8, the sampling portion merely carries out sampling to generate one single optimized pulse wave signal of a desired type. 
Lines 13-14 recites the term “the whole segments of the normalized pulse wave signal” that lacks proper antecedent basis. In addition, normally a “whole” of something 
Lines 14-15 recites the limitation “detects a pulse wave amplitude value with respect to a pulse wave signal for each window”. It is not clear (1) what the link is between the term “a pulse wave signal” and “a pulse wave signal” recited in line 5; (2) whether the term “each window” refers to each of “a pluratliy of window segments” as recited in line 14; (3) what the link is between the normalized pulse wave signal and “the pulse wave amplitude value with respect to a pulse wave signal for each window”. Note that when the pulse wave signal is normalized, it generates a normalized pulse wave signal, as recited in line 10. This normalized wave signal would have a different pulse wave amplitude than that of the pulse wave signal without or before the normalization; and (4) what the meaning is of “a pulse wave signal for each window” since there is only one pulse wave signal being divided to a pluratliy of window segments, yet the claim language may be interpreted such that there is a pulse wave signal for each of the plurality of window segment.
Lines 16-17 recites the term “a first eigenvector for each subject”. It is not clear of the link between “each subject” and the “a subject” recited in line 3. Note that in line 3, there is only one single subject recited that the claimed device is configured to exam.
Lines 17-18 recites the term “a pulse wave amplitude value of the entire window segments”. First of all, the term “the entire window segments” lacks proper antecedent basis. Further, it is not clear of the link between this term and the term “the whole segments of the normalized pulse wave signal” recited in lines 13-14. Note that it is the 
Line 19 recites the term “per window”, it is not clear whether it refers to each of “a pluratliy of window segments” as recited in line 14.
Line 22 recites the term “per subject”. It is not clear of the link between this term to “each subject” in line 17 and “a subject” in line 3. As aforementioned, there is only one single subject recited that the claimed device is configured to exam.
Claims 2-6 and 14: claims 2-6 depends on claim 1 that is a device claim. Claims 2-6, however, recite steps performed by the various portion as recited. Claim 2 recites that the cerebral artery stenosis characteristic analyzing portion calculates eigenvalues. Claim 3 recites that the cerebral artery stenosis characteristic analyzing portion diagnoses the corresponding subject. Claims 4-5 and 14 recite that the cerebral artery stenosis diagnosis portion diagnoses a characteristic of the subject. Claim 6 recites that the pulse wave amplitude detection portion detects a maximum amplitude.
It is not clear whether the above steps of calculating, diagnosing and detecting are structural elements of the claimed analyzing portion, diagnosis portion and detection portion, or they are method steps of operating the claimed device. 
Claim 2 recites the following terms: “amplitude values of the entire window segments per subject”, “a pulse wave amplitude value per window”, “a linear discriminant analysis algorithm”, and “a first eigenvector”. These terms have been recited in claim 1. The link of each of the terms above and their corresponding terms in claim 1 is not clear. 

Claim 3 recites the term “the corresponding subject” in line 3 that lacks proper antecedent basis.
Claim 4 recites the following terms: “a normalized pulse wave signal”, “a subject”, “a pluratliy of window segments”, “a pulse wave signal”, “each window” and “a characteristic of the subject”. These terms have been recited in claim 1. The link of each of the terms above and their corresponding terms in claim 1 is not clear.
Lines 2-4 recites that a pulse wave notch detection portion that divides the whole segments of the normalized pulse wave signal of the subject. Claim 4 depends on claim 1. It is not clear whether the whole segments of the normalized pulse wave signal of the subject is divided by the pulse wave amplitude detection portion (claim 1, lines 13-14), and is divided once more by the pulse wave notch detection portion in claim 4. 
Line 4 recites “a pulse wave signal of each window”. It is not clear of the link between this term and the same term recited in claim 1, line 15. 
Line 7 recites the term “the notch position information” that lacks proper antecedent basis.
Claim 5 recites the following terms: “a pluratliy of window segments”, “a pulse wave signal”, “each window” and “a characteristic of the subject”. These terms have been recited in claim 1. The link of each of the terms above and their corresponding terms in claim 1 is not clear.
Lines 2-4 recites that a wax/wane wave detection portion that divides the whole segments of the normalized pulse wave signal of the subject. Claim 5 depends on claim 1. It is not clear whether the whole segments of the normalized pulse wave signal of the 
Lines 4-5 recites “a pulse wave signal of each window”. It is not clear of the link between this term and the same term recited in claim 1, line 15. 
Claim 6, line 3 recites “a pulse wave signal of each window”. It is not clear of the link between this term and the same term recited in claim 1, line 15. 
Claim 7:
Line 5 recites the term “a desired type”. This term is a subject term which renders the claim indefinite.  This term of a desired type is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Line 9: the term “the entire segment” lacks proper antecedent basis.
Lines 10-11 recites the limitation “detecting a pulse wave amplitude value with respect to a pulse wave signal for each window”. It is not clear (1) what the link is between the term “a pulse wave signal” and “a pulse wave signal” recited in line 4; (2) whether the term “each window” refers to each of “a pluratliy of window segments” as recited in lines 9-10; (3) what the link is between the normalized pulse wave signal and “the pulse wave amplitude value with respect to a pulse wave signal for each window”. Note that when the pulse wave signal is normalized, it generates a normalized pulse wave signal, as recited in line 7. This normalized wave signal would have a different pulse wave amplitude than that of the pulse wave signal without or before the normalization; and (4) what the meaning is of “a pulse wave signal for each window” 
Line 12 recites the term “a first eigenvector for each subject”. It is not clear of the link between “each subject” and the “a subject” recited in line 3. Note that in line 3, there is only one single subject recited that the claimed device is configured to exam.
Lines 12-13 recites the term “a pulse wave amplitude value of the entire window segments”. First of all, the term “the entire window segments” lacks proper antecedent basis. Further, it is not clear of the link between this term and the term “the entire segment of the normalized pulse wave signal” recited in line 9. Note that it is the normalized pulse wave signal that is divided to into a pluratliy of window segments, and as aforementioned, the pulse wave signal and the normalized pulse wave signal would have different pulse wave amplitude values. 
Line 14 recites the term “per window”, it is not clear whether it refers to each of “a pluratliy of window segments” as recited in lines 9-10.
Line 16 recites the term “a subject” and line 17 recites the term “each subject”. It is not clear of the link between these terms to “a subject” in line 3. As aforementioned, there is only one single subject recited that the claimed device is configured to exam.
Claim 8 recites the following terms: “a pulse wave amplitude value per window” and “a linear discriminant analysis algorithm”. These terms have been recited in claim 7. The link of each of the terms above and their corresponding terms in claim 7 is not clear. 
Line 2: the term “the highest value” lacks proper antecedent basis.
Claim 10 recites the following terms: “a normalized pulse wave signal”, “a subject”, “a pluratliy of window segments”, “a pulse wave signal”, “each window” and “a characteristic of the subject”. These terms have been recited in claim 7. The link of each of the terms above and their corresponding terms in claim 7 is not clear.
Lines 3-4 recites a step of dividing the entire segment of a normalized pulse wave signal of a subject. Claim 10 depends on claim 7. It is not clear whether the entire segment of the normalized pulse wave signal of the subject is divided (claim 7, lines 9-10), and is divided once more in claim 10. 
Lines 4-5 recites “a pulse wave signal for each window”. It is not clear of the link between this term and the same term recited in claim 7, lines 10-11. 
Line 6 recites the term “a notch position”. It is not clear of the link of this term to the same term recited in line 4.
Claim 11 recites the following terms: “a normalized pulse wave signal”, “a subject”, “a pluratliy of window segments”, “a pulse wave signal”, “each window” and “a characteristic of the subject”. These terms have been recited in claim 7. The link of each of the terms above and their corresponding terms in claim 7 is not clear.
Lines 3-4 recites a step of dividing the entire segment of a normalized pulse wave signal of a subject. Claim 11 depends on claim 7. It is not clear whether the entire segment of the normalized pulse wave signal of the subject is divided (claim 7, lines 9-10), and is divided once more in claim 11.
Lines 4-5 recites “a pulse wave signal for each window”. It is not clear of the link between this term and the same term recited in claim 7, lines 10-11. 
Claim 12:

Line 3: the term “the maximum amplitude value” lacks proper antecedent basis.
Claim 14 recites the following terms: “a pluratliy of window segments”, “a pulse wave signal”, “each window” and “a characteristic of the subject”. These terms have been recited in claim 1. The link of each of the terms above and their corresponding terms in claim 1 is not clear.
Lines 1-2 recites that a wax/wane wave detection portion that divides the whole segments of the normalized pulse wave signal of the subject. Claim 14 depends on claim 4 that depends on claim 1. It is not clear whether the whole segments of the normalized pulse wave signal of the subject is divided by the pulse wave amplitude detection portion (claim 1, lines 13-14), and is divided once more by the wax/wane wave detection portion in claim 14. 
Line 3 recites “a pulse wave signal of each window”. It is not clear of the link between this term and the same term recited in claim 1, lines 15. 
Claim 15 recites the following terms: “a normalized pulse wave signal”, “a subject”, “a pluratliy of window segments”, “a pulse wave signal”, “each window” and “a characteristic of the subject”. These terms have been recited in claim 7. The link of each of the terms above and their corresponding terms in claim 7 is not clear.
Lines 3-4 recites a step of dividing the entire segment of a normalized pulse wave signal of a subject. Claim 15 depends on claim 10 that depends on claim 7. It is not clear whether the entire segment of the normalized pulse wave signal of the subject is divided (claim 7, lines 9-10), and is divided once more in claim 15. 

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al., US 2017/0065230 A1, hereinafter Sinha, in view of Shih .

Claims 1 and 7. Sinha teaches in FIG.1A and 1B a device and a method for analyzing a cerebrovascular disease and stenosis using photoplethysmography (PPG), comprising: 
“a PPG probe where a finger of a subject is seated, and irradiating light to and receiving light from the finger of the subject” ([0019]: the method 100 provides high quality photoplethysmography (PPG) data from which physiological parameters conductive to the assessment of hypertension in an individual can be extracted; and [0021]: an individual can hold a smartphone, position his/her finger over a camera lens of the smartphone, while the individual’s finger is illuminated with a lighting system (e.g., LED flash) of the smartphone); 
“a pulse wave signal extracting portion that extracts a pulse wave signal from an optical signal received from the PPG probe” ([0019]: physiological parameters conducive to the assessment of hypertension in an individual can be extracted…parameters associated with pulse wave transit and any other suitable parameter(s) relevant to assessment of CVD); 
“a sampling portion that carries out sampling on the pulse wave signal according to a predetermined sampling condition and generates an optimized pulse wave signal of a desired type” ([0021]: the method can be used to perform continuous acquisition of image/video data while the individual holds the smartphone, in a capture session) – the capture session is the “predetermined sampling condition” as claimed; and the continuous data acquisition during the capture session is the “optimized pulse wave signals of a desired type” as claimed; and
“a cerebral artery stenosis diagnosis portion that compares the first eigenvector per subject with a threshold to diagnose a characteristic of the subject” ([0069]: block S20 can include generating comparisons between different biomarker parameter values and respective threshold conditions, and based upon the comparisons, generating analyses indicative or diagnostic of one or more of:…cardiovascular health, risk of being diagnosed with one or more cardiovascular diseases…).  

Sinha does not teach (1) a pulse wave signal normalization portion that generates a normalized pulse wave signal with pulse wave signals of the subject, that is optimized by the sampling portion; (2) a pulse wave amplitude detection portion that divides the whole segments of the normalized pulse wave signal into a plurality of window segments, and detects a pulse wave amplitude value with respect to a pulse wave signal for each window; and a cerebral artery stenosis characteristic analyzing portion that extracts a first eigenvector for each subject, corresponding to a pulse wave amplitude value of the entire window segments by applying linear discriminant analysis to the pulse wave amplitude value per window, detected by the pulse wave amplitude detection portion.
However, in an analogous arterial-associated parameter measurement field of endeavor, Shin teaches
“a pulse wave signal normalization portion that generates a normalized pulse wave signal with pulse wave signals of the subject, that is optimized by the sampling [0043]: pulse wave signal normalization unit 140 normalizes a plurality of pulse wave signals obtained from the same subject extracted from the pulse wave extraction unit 130); 
“a pulse wave amplitude detection portion that divides the whole segments of the normalized pulse wave signal into a plurality of window segments, and detects a pulse wave amplitude value with respect to a pulse wave signal for each window” ([0044]: pulse wave amplitude detection unit 150 divides pulse wave signal inputted to pulse wave extraction unit 130 or normalized pulse wave signal of the subject into a pluratliy of window sections and detects a minimum amplitude pulse and a maximum amplitude pulse respectively per each window section); 
“a cerebral artery stenosis characteristic analyzing portion that extracts a first eigenvector for each subject, corresponding to a pulse wave amplitude value of the entire window segments, detected by the pulse wave amplitude detection portion” ([0044]: pulse wave amplitude detection unit 150 divides pulse wave signal inputted to pulse wave extraction unit 130 or normalized pulse wave signal of the subject into a pluratliy of window sections and detects a minimum amplitude pulse and a maximum amplitude pulse respectively per each window section) – the maximum amplitude pulse per each window section is the “first eigenvector for each subject” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device or method of Sinha employ such features associated with pulse wave signal normalization, normalized pulse wave signal segmentation, and first eigenvector extraction as taught in detecting an abnormal pattern of a blood pressure originated from diseases”, as suggested in Shin, [0004].

Neither Sinha nor Shin teaches that the first eigenvector is extracted by applying linear discriminant analysis.
However, in an analogous pulse wave data analysis field of endeavor, Frank teaches that the first eigenvector, being a component of the pulse wave data, is extracted
“by applying linear discriminant analysis” ([0165]: at least some of the feature values may be values obtained from contact PPG devices…feature generated using…linear discriminant analysis (LDA)…one or more of the feature values may represent a difference between values of pixels at one time and values  of other pixels at a different region at some other time, which, for example, can help detect different arrival times of a pulse wave): 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device or method of Sinha and Shin combined employ such features associated with pulse wave signal analysis using linear discriminant analysis as taught in Frank for the advantage of analyze the pulse wave signal data with an alternative means that provides further statistical insights. 

by applying linear discriminant analysis to the pulse wave amplitude value per window

Claims 2 and 8. Sinha, Shin and Frank combined teaches all the limitations of claims 1 and 7, respectively, including the feature of “calculates eigenvalues for corresponding amplitude values of the entire window segments per subject by applying a pulse wave amplitude value per window, detected by the pulse wave amplitude detection portion, to a linear discriminant analysis algorithm” (Shin: [0044]).
Sinha does not teach that the first eigenvector is the eigenvector having the highest eigenvalue among the calculated eigenvalues.
However, in an analogous arterial-associated parameter measurement field of endeavor, Shin teaches
“determines an eigenvector having the highest eigenvalue among the calculated eigenvalues as a first eigenvector” ([0044]: pulse wave amplitude detection unit 150 divides pulse wave signal inputted to pulse wave extraction unit 130 or normalized pulse wave signal of the subject into a pluratliy of window sections and detects a minimum amplitude pulse and a maximum amplitude pulse respectively per each window section) – the maximum amplitude pulse per each window section is the “highest eigenvalue among the calculated eigenvalues” as claimed.
.  Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device or method of Sinha employ such a feature of “determines an eigenvector having the highest eigenvalue among the calculated eigenvalues as a first eigenvector” as taught in Shin detecting an abnormal pattern of a blood pressure originated from diseases”, as suggested in Shin, [0004].

Claims 3 and 9. Sinha, Shin and Frank combined teaches all the limitations of claims 2 and 8, respectively. 
Sinha further teaches that 
“the corresponding subject is diagnosed as a patient when the first eigenvector is greater than the threshold” ([0069]: block S20 can include generating comparisons between different biomarker parameter values and respective threshold conditions, and based upon the comparisons, generating analyses indicative or diagnostic of one or more of: stress, cardiac age, sleep quality, rest quality, cardiovascular health, risk of being diagnosed with one or more cardiovascular diseases, and/or any other suitable analysis associated with health risks).
A subject diagnosed with the above conditions is considered a patient.

Claims 5 and 11. Sinha, Shin and Frank combined teaches all the limitations of claims 1 and 7, respectively. 
Sinha does not teach the claimed feature associated with a wax/wane waveform.
However, in an analogous arterial-associated parameter measurement field of endeavor, Shin teaches
“a wax/wane wave detection portion that divides the whole segment of the normalized pulse wave signal of the subject into a plurality of window segments, and detects a wax/wane waveform from a pulse wave signal of each window, wherein the [0074]: pulse wave amplitude detection unit 150 detects a minimum amplitude value and a maximum amplitude value respectively in a pluratliy of window sections (S1002). As already explained above, FIG.6 shows a minimum amplitude value and a maximum amplitude value in one window section. In pulse wave signal shown in FIG.6 an upper end region indicates a maximum amplitude value and a lower end region indicates a minimum amplitude value).
The curve that shows the maximum and the minimum values with an upper end region and a lower end region is considered the “wax/wane waveform” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device or method of Sinha employ such a feature of associated with the wax/wane wave form as a first eigenvector” as taught in Shin for the advantage of “detecting an abnormal pattern of a blood pressure originated from diseases”, as suggested in Shin, [0004].

Claims 6 and 12. Sinha, Shin and Frank combined teaches all the limitations of claims 1 and 7, respectively. 
Sinha further teaches that 
“detects a maximum amplitude value with respect to a pulse wave signal for each window” ([0044]: pulse wave amplitude detection unit 150 divides pulse wave signal inputted to pulse wave extraction unit 130 or normalized pulse wave signal of the subject into a pluratliy of window sections and detects a minimum amplitude pulse and a maximum amplitude pulse respectively per each window section).  

Claim 13. Sinha, Shin and Frank combined teaches all the limitations of claims 1. 
Sinha further teaches that 
“in the extracting the pulse wave signal, a pulse wave signal of a right hand finger or a left hand finger, or the right hand ringer and the left hand finger of the subject, are extracted ([0021]: an individual can hold a smartphone, position his/her finger over a camera lens of the smartphone, while the individual’s finger is illuminated with a lighting system (e.g., LED flash) of the smartphone).
A person can hold a smartphone with either hand and can position any finger over a camera for PPG data acquisition.
  
Claims 4, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Shih, further in view of Frank, further in view of Addison et al., US 2012/0136605 A1, hereinafter Addison.

Claims 4 and 10. Sinha, Shin and Frank combined teaches all the limitations of claims 3 and 9, respectively, including the feature of “divides the whole segments of a normalized pulse wave signal of a subject into a plurality of window segments” (Shin: [0044])
Neither Sinha, Shin nor Frank teaches the detection of the notch position. 
Addison teaches
“a pulse wave notch detection portion that detects a notch position in a pulse wave signal and provides notch position information” ([0085]: PPG signal 400 may include a dichrotic notch 450 or other notches in different sections fo the pulse…Processor 312 may identify notches…processor 312 may compute the second derivative of the PPG signal to find the local minima and maxima points and may use this information to determine a location of, for example, a dichrotic notch), wherein 
“the cerebral artery stenosis diagnosis portion diagnoses a characteristic of the subject by using the notch position information” ([0001]: A DPTT may…be determined by comparing corresponding fiducial points in the two PPG signals (e.g.,…a notch). In some techniques, two DPTTs are determined in order to calculate multiple physiological parameters, such as systolic and diastolic blood pressure). 
The systolic and diastolic blood pressure is considered the :characteristic of the subject” as claimed. 
As applied to claim 1, since Shin teaches that the maximum and the minimum amplitude are detected per each window section ([0044]), when Sinha, Shin, Frank and Addition combined, the detection of the notch is performed for each window section.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device or method of Sinha, Shin and Frank combined employ such features associated with the detection of a notch position as taught in Addison for the advantage of “providing a continuous and non-invasive monitoring the PPG-based physiological signal”, as suggested in Addison, [0001].
	
Claims 14 and 15. Sinha, Shin and Frank combined teaches all the limitations of claims 4 and 10, respectively. 
Sinha does not teach the claimed feature associated with a wax/wane waveform.
However, in an analogous arterial-associated parameter measurement field of endeavor, Shin teaches
“a wax/wane wave detection portion that divides the whole segment of the normalized pulse wave signal of the subject into a plurality of window segments, and detects a wax/wane waveform from a pulse wave signal of each window, wherein the cerebral artery stenosis diagnosis portion diagnoses a characteristic of the subject by using the wax/wane waveform” ([0074]: pulse wave amplitude detection unit 150 detects a minimum amplitude value and a maximum amplitude value respectively in a pluratliy of window sections (S1002). As already explained above, FIG.6 shows a minimum amplitude value and a maximum amplitude value in one window section. In pulse wave signal shown in FIG.6 an upper end region indicates a maximum amplitude value and a lower end region indicates a minimum amplitude value).
The curve that shows the maximum and the minimum values with an upper end region and a lower end region is considered the “wax/wane waveform” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device or method of detecting an abnormal pattern of a blood pressure originated from diseases”, as suggested in Shin, [0004].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shapira et al., US 2008/0275352 A1. This reference discloses using PPG to obtain blood volume measurement for monitoring cerebral blood flow in patients with stenosis or occlusion of the carotid arteries or cerebral arteries in [0017].
de Haan et al., US 2017/0086755 A1. This reference teaches measuring pulse wave signals at the fingertip using a PPG device, and using an amplitude of the highest peak in a range as the quality indicator for the pulse signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793